Title: To James Madison from Francis Corbin, 22 November 1791
From: Corbin, Francis
To: Madison, James


Dear Sir
Virginia Richmond Novr: 22d. 1791
The determination of Congress with respect to the Ratio of Representation gives no small degree of satisfaction to a certain description of persons here—and will be, I believe, highly instrumental in promoting the adoption of the remaining Amendments to the Constitution. These Amendments we always intended to consider during the present Session—so that your conjectural Explanation was, in fact, the true One. This Day the federal Court met—and tomorrow, I am told, the great Question concerning the payment of British Debts will be agitated. I fear this Circumstance will tend, in some measure, to inflame the minds of many of the members of the Assembly—so as to cause the Introduction of some rash and intemperate Resolutions.
It was with difficulty that I prevented an attempt of this sort a few weeks ago when the Petition of several Counties, relative to that part of the Treaty of Peace which implies the restoration of—or Compensation for the Negroes Carried away by the British Fleets and armies, was under our Consideration. That Business however fortunately ended in mild and moderate Instructions to our Senators in Congress.
Since my last Letter to you we have heard the Indiana Company at the Bar of the House and have once more rejected their Claim. Yesterday we took up our Revenue matters: and have agreed to continue the Int. of 6 pr. Ct. to the Non-subscribers to the federal Loan. So far then we have acted—to all appearance—consistently with our Remonstrance last year agt. the Assumption. I say to all appearance—for, in truth, the whole is a Deception. For though 6 pr. Ct. is continued—yet it is to be paid in Warrants upon our Aggregate Fund which are not worth more than 14 and 15/ in the pound. So that our 6 pr. Ct. is not better—or very little than the three & two thirds pr. Ct. of Congress. But you are well enough acquainted with the sort of characters who in general compose our Assemblies.
This Day was wholly occupied by Messrs. Henry, Starke and Marshall at the Bar of the House upon the Subject of an application made by one Trumbull for a Divorce. This application is grounded upon a Plea of Incompetency on the part of the Wife to consummate the nuptial Rites.
You may have heard of the case perhaps. If you have not—it will be better related in person than by Letter. It is full of Indecency and is shocking even to think of.
We have understood here that Mr. Hammond has certainly brought over some commercial overtures from G. B. and some propositions, it is said, for a Compromise touching British Debts, Western Posts—and Restoration of Negroes. What foundation there is for these Reports I know not. But I am strongly inclined to believe that such a Compromise might be effected by a man of such talents, manners, & connections as I could describe. It would be well worth our while to make the Attempt—for in the present precarious situation of things the future Consequences are incalculable. A Respectable appointment will, I suppose, be made to the Court of London this Winter, equal to Mr. Hammond’s at least. If so—I hope prejudices of all kinds will be discarded—persons disregarded & the probability of promoting the public Wish alone consulted.
I see by the journals of Congress that the President has made Mr. Mifflin’s Communications to you. This Subject was taken up by our Assembly. Indeed I introduced some Resolutions which purported a Wish that Congress should pass a general Law or Laws for the purpose of carrying into Effect not the 2d. Clause only of the 2d. Sectn. of the 4th. Article of the Constitution but the first—second and third clauses, as all connected with and dependent on each other. These Resolutions however were rejected under an Idea that the State Legislatures alone were competent to make the necessary Laws—and that Congress had no Right to interfere in it. A Bill was accordingly ordered in—but has never yet made it’s appearance, and I suppose never will. But the History of this whole Business will presently be transmitted to you. It will be brought before this Legislature again in the shape of a Letter of Complaint from the Repves. of Ohio, in behalf of their Constituents; which Letter will be acted upon and our proceedings forwarded to the President or to Congress. The Conduct of Pennsylvania has been hasty, partial and unjust in the Extreme. However we are willing to Impute it rather to misinformation than to Intention. A Satisfactory Relation of the circumstances shall be detailed in my next—with an acct. of the Steps we take. In the mean time I remain Dr. Sir with great Respect and Sincere Regard Yr. Mo: Ob. & Mo: Hle: Sert.
Francis Corbin
